

113 S1650 IS: To amend the Migratory Bird Treaty Act to exempt certain Alaska Native articles from prohibitions against sale of items containing nonedible migratory bird parts, and for other purposes.
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1650IN THE SENATE OF THE UNITED STATESNovember 5, 2013Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Migratory Bird Treaty Act to exempt certain Alaska Native articles from prohibitions against sale of items containing nonedible migratory bird parts, and for other purposes.1.Exemption from prohibitions
			 for Alaska Native articles containing migratory bird partsSection 2 of the Migratory Bird Treaty Act
			 (16 U.S.C. 703) is amended by adding at the end the following:(c)Exemption for
				authentic Alaska Native articles of handicraft or clothing(1)DefinitionsIn
				this subsection:(A)Alaska
				NativeThe term Alaska Native means a person who is
				a member of any Native village, Village Corporation, or Regional Corporation,
				as those terms are defined in section 3 of the Alaska Native Claims Settlement
				Act (43 U.S.C. 1602).(B)Alaska Native
				handicraft(i)In
				generalThe term
				Alaska Native handicraft means any handicraft or clothing item
				that—(I)is composed,
				wholly or in a significant respect, of natural materials; and(II)is produced, decorated, or
				fashioned—(aa)by an Alaska Native;(bb)in the exercise of traditional Alaska
				Native handicrafts; and(cc)without the use of any pantograph or other
				mass copying device.(ii)InclusionsThe
				term Alaska native handicraft includes—(I)any weaving,
				carving, stitching, sewing, lacing, beading, drawing, or painting that meet the
				criteria described in clause (i); or(II)an item that
				combines the techniques described in subclause (I).(2)Exemption for
				certain Alaska Native handicraftsNotwithstanding any other provision of this
				Act and subject to paragraph (3), nothing in this Act prohibits the possession,
				offering for sale, sale, offering to barter, barter, offering to purchase,
				purchase, delivery for shipment, shipment, causing to be shipped or delivered
				for transportation, transport, causing to be transported, carrying, causing to
				be carried, or receiving for shipment, transportation, or carriage of any
				Alaska Native handicraft on the basis that the Alaska Native handicraft
				contains a nonedible migratory bird part.(3)LimitationThis
				subsection does not apply to any Alaska Native handicraft containing a part of
				a migratory bird that was taken in a wasteful
				manner..